ACCEPTED
                                                                                        01-14-00317-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  12/18/2015 3:59:49 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                              NO. 01-14-00317-CV

                IN THE COURT OF APPEALS FOR THE           FILED IN
                                                   1st COURT OF APPEALS
                 FIRST DISTRICT COURT OF TEXAS         HOUSTON, TEXAS
                         HOUSTON, TEXAS            12/18/2015 3:59:49 PM
 _________________________________________________________________
                                                   CHRISTOPHER A. PRINE
                                                                     Clerk
                         PELCO CONSTRUCTION CO.

                                       V.

                   CHAMBERS COUNTY, TEXAS
__________________________________________________________________

             On Appeal from the 344th Judicial District Court
                       Chambers County, Texas
                       Trial Cause No. CV26356
__________________________________________________________________

           UNOPPOSED MOTION FOR EXTENSION OF TIME
   TO FILE RESPONSE TO APPELLANT’S MOTION FOR REHEARING
__________________________________________________________________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellee Chambers County, Texas (“Appellee”) files this Unopposed

Motion for Extension of Time to file Response to Appellant’s Motion for Rehearing

pursuant to Texas Rule of Appellate Procedure 10.5 and in support thereof,

Appellee respectfully shows the Court as follows:

                                      I.
                                  DUE DATE
      The deadline for filing Appellee’s Response to Appellant’s Motion for

Rehearing is January 8, 2015. No previous extension has been sought by Appellee.
                                        1
Appellee seeks an additional seventeen (17) days until January 25, 2015 to file his

Motion for Rehearing.

                                   II.
                     REASONS FOR EXTENSION OF TIME

         Appellee’s counsel will be out of town for the holidays beginning December

21, 2015 and will not return until January 4, 2016.


                                III.
            EXTENSION SOUGHT IN THE INTEREST OF JUSTICE

         The extension sought is not for the purpose of delay, but rather, in the

interest of justice and to allow Appellee proper time to fully brief the issues to the

Court.

                                 IV.
                APPELLANT DOES AGREE TO THIS REQUEST
         Counsel for Appellant, Daryl Moore agrees to this Motion for Extension of

Time. Please see Certificate of Conference.

                                     V.
                            PRAYER FOR EXTENSION

         Therefore, Appellee requests an extension of time of seventeen (17) days,

until January 25, 2015, to file its response to appellant’s motion for rehearing.

Appellee does not seek this extension for the purposes of delay. Instead, Appellee

seeks this relief to be able to fully brief the issues.


                                             2
      WHEREFORE, PREMISES CONSIDERED, Appellee prays that the Court

grant an extension of time to file the motion for rehearing until January 25, 2015.

                                      Respectfully submitted,
                                      ORGAIN BELL & TUCKER, LLP
                                      P O Box 1751
                                      Beaumont, TX 77704-1751
                                      (409) 838-6412
                                      (409) 838-6959 facsimile

                                      /s/ Robert L. Florance, IV
                                      Nathan M. Brandimarte
                                      State Bar No. 24026915
                                      nmb@obt.com
                                      James H. Chesnutt II
                                      State Bar No. 04187500
                                      jhc@obt.com
                                      Robert L. Florance, IV
                                      State Bar No. 24087520
                                      rflorance@obt.com


                                      ATTORNEYS FOR APPELLEE
                                      CHAMBERS COUNTY, TEXAS

                      CERTIFICATE OF CONFERENCE

     I certify that I conferred with opposing counsel for Appellant to determine
whether it opposes this request. The Appellant does not oppose this motion.

                                       /s/ Robert L. Florance, IV
                                       Robert L. Florance, IV




                                          3
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been forwarded to all counsel of record on this the 18th day of December, 2015.

Served via E-Service
Mr. Daryl L. Moore (14324720)
DARYL L. MOORE, P.C.
1005 Heights Boulevard
Houston, TX 77008
(713) 529-0048
FAX: (713) 529-2498
EMAIL: daryl@heightslaw.com

Served via E-Service
Robert E. Booth
Mills Shirley LLP
2228 Mechanic St., Ste 400
PO Box 1943 (77553)
Galveston, Texas 77550
Direct: 409.761.4001
Fax: 409.763.2879
Email: rbooth@millsshirley.com

Served via E-Service
John Chris Juravich
Attorney at Law
Bar No. 11058700
9801 Westheimer, Suite 302
Houston, Texas 77042
Telephone: (713) 917-6810
Facsimile: (713) 588-8442
Email: jcjuravich@aol.com

                                      /s/ Robert L. Florance, IV
                                      Robert L. Florance, IV



                                         4